Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
2.	This Non-Final Office action is in response to the application filed on April 24th, 2014 and in response to Applicant's Arguments/Remarks filed on September 25th, 2020. Claims 30-48 are pending.
Priority
3.	Application 14/261,411 filed on April 24th, 2014 is a continuation of 12/917,310 filed November 1st, 2010 which is a continuation of 11/027,314 filed on December 30th, 2014. 
Examiner Request
4.	The Applicant is request to indicate where in the specification there is support for amendments to claims should Applicant amend. The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification. The Examiner thanks the Applicant in advance.
Continued Examination Under 37 CFR 1.114
5.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action September 25th, 2020 has been entered. 
Response to Arguments
6.	Applicant argues that Examiner “disregard[ed] guidance provided by Ex Parte Smith. Examiner notes that the features of the pending application were examined using the same determination as that of Ex Parte Smith. Again, Examiner notes that PTAB decisions are non-precedential and therefore, arguing PTAB decisions is not persuasive and PTAB decisions are specific to the fact pattern of the particular case and are therefore not applicable to the other applications. As stated before, Examiner further notes that the PTAB found that Ex Parte Smith provided a specific technological improvement over prior derivatives trading systems, specifically by overcoming a problem that only arises in the context of hybrid trading platforms where trades occur both “in the pits” and electronically (Spec: [0055]), overcoming a problem specifically arising in the realm of computer networks. Applicant further argues that the pending application addresses the technical problem of “limited bandwidth and processing resources in a distributed computer system.” Examiner respectfully disagrees. The pending application recites an alleged improvement in modifying trading strategies, not a problem specifically arising in the realm of computer networks but rather a business solution to a business problem, for which a computer is used as a tool in its ordinary capacity. Therefore, Examiner respectfully maintains that the claimed invention is drawn to the abstract idea of modifying trading strategies as drafted, under its broadest reasonable interpretation, is a certain method of commercial or legal interactions, specifically sales activities/behaviors. Modifying trading strategies and more specifically: 
7.	Applicant argues that “the claimed tool recited in the pending claims represents an improvement that integrates any judicial exception into a practical application of ‘another technology’ as provided for being on pages 12-13 of the October Update to the 2019 Guidance.” Examiner respectfully disagrees. As discussed below with respect to integration of the abstract idea into a practical application, claim 30 recites a trading strategy unit and a message use manager. The claimed computer components are recited at a high level of generality, (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the    Further, unlike Ex Parte Smith, where the additional elements limited the conventional practice of automatically executing matching market orders by removing “any communication or computer hardware advantage among the in-crowd market participants,” the pending application does not describe a technological improvement. Applicant’s claim does not concern an improvement to computer 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.	Claims 30-48 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claims 30-48 are directed to a system, method, or product which are/is one of the statutory categories of invention. (Step 1: YES).
Claim 30 recites limitations relating to modifying trading strategies and more specifically: receiving a user input, determining a message usage, and modifying a trading strategy based on that determination.
The limitations of receiving a user input, determining a message usage, and modifying a trading strategy based on that determination, as drafted, under its broadest reasonable interpretation, is a certain method of commercial or legal interactions, specifically sales activities/behaviors. This concept falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the 
This judicial exception is not integrated into a practical application. In particular, claim 30 (and dependent claims) recite the additional element of a trading strategy unit and a message use manager. The trading strategy unit and a message use manager are recited at a high level of generality, i.e., as a generic processor performing a generic computer function of receiving, sending and processing data (where the data here is described by the abstract idea alone).  As such, these additional elements, when considered separately and as an ordered combination do not integrate the judicial exception/abstract idea into a “practical application” of the judicial exception because they do not imposed any meaningful limit on practicing the judicial exception. The additional elements do not (1) improve the functioning of a computer or other technology, (2) are not applied with any particular machine (except for generic computer components), (3) do not effect a transformation of a particular article to a different state, and (4) are not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, See MPEP 2106.05(a, c, e, H). Therefore claim 30 is directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO: the additional claimed elements are not integrated into a practical application).


Dependent claims 31-48 have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to 
Dependent claims 31-48 further define the abstract idea that is present in independent claim 30 and thus correspond to Certain Methods of Organizing Human Activity and are therefore abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination (see MPEP 2106.05(h)). Therefore, the dependent claims 31-48 are directed to an abstract idea and claims 30-48 are rejected under 35 U.S.C. 101 and not patent eligible.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure but do not disclose all the limitations of the pending application. 
	US Patent Number 7,124,110 to Kemp II et al., US Patent Publication US2003/0200167 to Kemp II et al. & US Patent Number 7,379,909 to Cruz et al. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LEMIEUX whose telephone number is (571)270-3445.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





May 2021
/JESSICA LEMIEUX/Primary Examiner, Art Unit 3693